ON REHEARING

                                    UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6732


JAMES KIRBY BURKS, JR.,

                    Petitioner - Appellant,

             v.

TIMOTHY S. STEWART,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-00577-TDC)


Submitted: December 21, 2018                                      Decided: January 7, 2019


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James K. Burks, Jr., Appellant, Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James K. Burks, Jr., a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition in which he sought to challenge the

application of certain sentencing enhancements. We review de novo whether a prisoner

may bring a challenge pursuant to § 2241. Yi v. Fed. Bureau of Prisons, 412 F.3d 526,

530 (4th Cir. 2005). Generally, federal prisoners “are required to bring collateral attacks

challenging the validity of their judgment and sentence by filing a motion to vacate

sentence pursuant to 28 U.S.C. § 2255 [2012].” In re Vial, 115 F.3d 1192, 1194 (4th Cir.

1997). A federal prisoner may, however, file a § 2241 petition challenging his conviction

if § 2255 is “inadequate or ineffective to test the legality of [his] detention.” In re Jones,

226 F.3d 328, 333 (4th Cir. 2000) (internal quotation marks omitted); see 28 U.S.C.

§ 2255(e) (2012). Section 2255 is inadequate or ineffective to test the legality of a

sentence when:

       (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the
       prisoner’s direct appeal and first § 2255 motion, the aforementioned settled
       substantive law changed and was deemed to apply retroactively on
       collateral review; (3) the prisoner is unable to meet the gatekeeping
       provisions of § 2255(h)(2) for second or successive motions; and (4) due to
       this retroactive change, the sentence now presents an error sufficiently
       grave to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). We conclude that Burks

does not meet this standard. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm the district court’s decision.       We dispense with oral argument




                                              2
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            3